Citation Nr: 1115904	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  10-01 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for chronic constipation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1946 to March 1948.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that the Veteran testified at an October 2010 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for chronic constipation, which asserts is due to an appendectomy surgery he underwent while in service.  The Board finds that additional development is necessary with respect to the Veteran's claim.  Accordingly, further appellate consideration will be deferred and these matters are remanded to the RO/AMC for further action as described below.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran first claimed entitlement to service connection for constipation in April 2008.  February 2009 and April 2009 rating decision denied entitlement to service connection for that condition, finding that the evidence did not support a finding that constipation was incurred in or caused by service.  The Veteran submitted a Notice of Disagreement (NOD) in February 2009.  The RO issued a Statement of the Case (SOC) in December 2009, and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  

Service treatment records indicate that the Veteran was diagnosed with acute, catarhhal, moderate, non-suppurative, non-gangrenous appendicitis and underwent an appendectomy in December 1946 while in service.  No abnormalities were noted.  

The Veteran's first VA treatment records are from February 2002.  These records indicate a past medical history of prostate cancer, hyperlipidemia, appendectomy, surgery on the right pectoralis major and borderline hypertension.  The first reference to constipation is in VA treatment records from February 2008, at which time the Veteran reported having constipation and stomach pains for the past ten days.  Since then the records indicates consistent complaints of and treatment for constipation.  A colonoscopy was performed in June 2008.  No obstruction was indicated and the cecum and rectum were normal.  Some diverticulosis was noted in the transverse sigmoid colon and one sessile polyp was found.  

During a June 2008 VA examination the Veteran indicated his belief that he has an obstruction that caused his chronic constipation.  The Veteran reported having a bowel movement approximately once every four days in response to using milk of magnesia.  Physical examination revealed bowel tones time four.  There was no abdominal mass or weight changes indicated.  The examiner stated that it was less likely than not that the Veteran's chronic constipation is caused subsequent to his appendectomy.  By way of rationale the examiner stated that there was no obstruction noted per colonoscopy.  

The Veteran has submitted several written statements and internet articles in support of his claim.  In a January 2005 statement he stated that he believes he has pneumatosis intestinalis that he most likely contracted subsequent to his in-service appendectomy.  He reported having pain in his bowel area his entire adult life and that the only remedy has been laxatives every three to four days.  

VA treatment records from April 2009 indicate that the Veteran again reported having had problems with constipation since his in-service appendectomy.  He reported that they have become worse over the past 20 years and attributed them to pneumatosis intestinalis.  The treating physician indicated that based on imagery and the Veteran's colonoscopy he does not have pneumatosis intestinalis.  She stated that it was unknown whether or not the Veteran had pneumatosis at the time of his appendectomy and review of the operative record and surgeon's notes would be necessary to so determine.  The examining physician indicated telling the Veteran that if he has peritonitis or a ruptured appendix/scar tissue it could potentially be the reason for his chronic constipation or bowel bait changes due to altered motility.  

During his October 2010 hearing before a Veterans Law Judge the Veteran reiterated his statement regarding experiencing chronic constipation after his in-service appendectomy.  He stated that prior to military service he had regular bowel movements, but that within a day or two after his appendectomy he began having problems with blockage.  

Unfortunately, the June 2008 VA examination is not adequate for rating purposes.  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  In this case, the precise nature of the Veteran's claimed constipation is still unclear.  In fact, it is not clear that the Veteran actually has a diagnosed constipation issue.  Furthermore, the extent to which the claimed constipation may have begun in service or is etiologically related to service is also still unclear.  As such, another examination is necessary.  

Moreover, during his October 2010 hearing before a Veterans Law Judge the Veteran reported receiving treatment for his claimed chronic constipation on numerous occasions after being released from active service.  Records from these visits do not appear to have been associated with the claims file.  Accordingly, on remand the RO/AMC should make additional attempts to obtain relevant private treatment records indicated by the Veteran.  

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and ask him to provide information on any private treatment records related to his claimed chronic constipation.  The RO/AMC should then obtain updated VA treatment records as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the disability at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA examination with a gastroenterologist at the Portland VA Medical Center in Oregon in support of his claim of entitlement to service connection for chronic constipation.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file should be made available to and be reviewed by the examiner.  Following a thorough evaluation the examiner is asked to determine the precise nature of the Veteran's claimed chronic constipation.  The examiner should then state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's claimed chronic constipation began in service or is proximately due to or the result of service or any event or injury in service.  

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.  In addition, the examiner should address any findings made by previous examiners.

3.  When the requested development has been completed the case should again be reviewed by the RO/AMC, to include consideration of any additional evidence submitted.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified by the RO.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


